DETAILED ACTION
	This office action is response to communications for Application No. 15/816,120 filed on 03/01/2020.
No claims have been amended.
Accordingly, claims 1-12 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/423,460 filed on 11/17/2016.
Response to Arguments
35 U.S.C. 102 & 35 U.S.C. 103 
	The applicant’s arguments with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered but are not persuasive. 
	Applicant’s Argument: “See Office Action, page 5; emphasis removed). Thus, the Office Action does not establish that Rubbert, paragraph [0017], discloses using a computed tomography (CT) scanner system as recited in claim 1.”
	Examiner’s Response: As discussed in the interview on 04/02/2021, the examiner notes that the cited portions in the second Non-Final Office Action was a typo and referenced several instances of a Computed Tomography (CT) scanner system. For example, (Rubbert, [0057-0058], “In another embodiment of the present invention, the overall fabrication is simplified. In this method, firstly, an impression is made of the patient's tooth. Moreover, a scan is obtained from a computed tomography device.”). The examiner notes (Rubbert, [0167, 0251, 0275-0276]) also discloses a CT scanner system. 

	Applicant’s Argument: “(See Rubbert, paragraph [0038]; emphasis added). Rubbert does not disclose scanning the physical impression to create a three dimensional (3D) virtual image corresponding to the physical impression as recited in claim 1.”
	Examiner’s Response: As discussed in the interview on 04/02/2021, the examiner notes that the cited portions disclose forming a three-dimensional virtual model utilizing the impression image data of the patient, which a physical impression of a patient was scanned. For further evidence, Rubbert discloses deriving a three-dimensional model from a partial silicone impression taken from the mouth of a patient from a Computed Tomography (CT) device, (Rubbert, [0251], “A partial silicone impression is taken from the mouth of the patient representing the dental (occlusal) crown anatomy in the neighborhood where a prosthesis will be integrated (step S). The impression is scanned and three-dimensional STL data of the shape are derived representing the crown geometry of the tooth to be extracted, the crown geometry of the adjacent teeth, and the geometrical relation between those crown data (step T). Additionally, the patient's dental anatomy is imaged with a computed tomography device (step C).”), which represents the claimed limitations. 

	Applicant’s Argument: “Accordingly, the Office Action does not establish that Rubbert discloses at least using the 3D virtual image of the physical impression, directly constructing a surface image of the at least a portion of the patient's dentition without constructing a surface image of the physical impression as recited in independent claim 1.”
	Examiner’s Response: As discussed in the interview on 04/02/2021, the examiner notes that the cited portions disclose forming a three-dimensional virtual model by combining a “surface image” with an “x-ray image” to form a three-dimensional model, which under the broadest reasonable interpretation, represents the claimed limitation. Further, as noted in the interview, the instant application specification provides support for this limitation as using a surface imaging algorithm to convert the volumetric image into a surface image (.STL) without the intermediate step of constructing a surface image of the impression, refer to [0032-0033]. For further evidence, Rubbert discloses imaging methods to transform (Rubbert, [0173-0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.”). 
	Accordingly, claim 8 is rejected for similar reasons. Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rubbert et al. (U.S. Patent Publication No. 2012/0065756 A1).

	Regarding claim 1, Rubbert discloses a computer-implemented method of designing a dental restoration for a patient, comprising:
	providing a physical impression of at least a portion of the patient's dentition (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following: a physical impression of a dental anatomy and a surface scan of the dental anatomy, defining impression image data made prior to removal of the non-functional natural tooth from the jawbone of the specific patient.”), the physical impression comprising an impression tray containing impression material previously molded to the at least a portion of the patient's dentition (Rubbert, [0221], “Instead of 3D imaging and digitally processing imaging data, copy milling or copy grinding from the original tooth or parts or the tooth can be performed. The root can also be shaped according to an impression made directly from the alveolus of the extracted teeth as shown in FIG. 14, using a specialized material or using standard impression materials separated from the surface (periodontal ligament or bone) of the alveolus (500) by a very thin film of plastic or another material suitable for the purpose. Alternatively an impression can be taken from the extracted tooth.”);
	using a computed tomography (CT) scanner system (Rubbert, [0057-0058], “In another embodiment of the present invention, the overall fabrication is simplified. In this method, firstly, an impression is made of the patient's tooth. Moreover, a scan is obtained from a computed tomography device.” [0167, 0251, 0275-0276]) scanning the physical impression to create a three dimensional (3D) virtual image corresponding to the physical impression (Rubbert, [0038], “The steps can also include forming at least one three-dimensional virtual model of at least portions of the non-functional natural tooth to include combining the x-ray image data and impression image data, and forming the at least one three-dimensional virtual model of the non-functional natural tooth including a modeled virtual root portion and a modeled virtual crown portion responsive to the x-ray image data and the impression image data.” [0251], “A partial silicone impression is taken from the mouth of the patient representing the dental (occlusal) crown anatomy in the neighborhood where a prosthesis will be integrated (step S). The impression is scanned and three-dimensional STL data of the shape are derived representing the crown geometry of the tooth to be extracted, the crown geometry of the adjacent teeth, and the geometrical relation between those crown data (step T). Additionally, the patient's dental anatomy is imaged with a computed tomography device (step C).”), the 3D virtual image comprising a volumetric density file (Rubbert, [0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.”);
	using the 3D virtual image of the physical impression, directly constructing a surface image of the at least a portion of the patient's dentition without constructing a surface image of the physical impression (Rubbert, [0146], “FIG. 77 illustrates combining a surface image with an x-ray image to form a three-dimensional virtual model.” Also, [0318], “The steps can also include forming one or more three-dimensional virtual models 70030 of at least portions of the non-functional natural tooth 70000, for example, by combining the x-ray image data of the x-ray image 70010 (including the location of the bone crest line/bone-facing gum line 70040) and impression image data of the surface impression image…” [0173-0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.”); and
	designing a dental restoration for the patient based upon the surface image of the at least a portion of the patient's dentition (Rubbert, [0039], “The steps can also include designing a dental implant based upon the at least one virtual model of at least portions of the non-functional natural tooth. The step of designing the dental implant includes the steps of forming a virtual dental implant body modeling a dental implant body having a virtual prosthesis interface modeling a prosthesis interface of the dental implant body to receive an occlusally-facing dental prosthesis component. The step of forming a virtual dental implant body can include forming the virtual prosthesis interface to have a three-dimensionally contoured implant body surface shape at least partially correlated to a surface shape of an occlusally-facing surface of the modeled virtual crown portion.”). 

	Regarding claim 2, Rubbert discloses the computer-implemented method of claim 1, wherein the CT scanner system includes a source of x-ray radiation (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following…” Also, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation”.), an x-ray detector (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following…” Also, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation”.), and a processor connected to the detector (Rubbert, [0046], “…in both the two-piece and three-piece configuration can be performed on a graphical user interface operably coupled to a computer responsive to user manipulation of an input device.”), and wherein the step of scanning the physical impression further includes:
	locating the physical impression between the source of x-ray radiation and the x-ray detector (Rubbert, [0171], “The three-dimensional shape (scanning) of the extracted tooth may be obtained using, for example, a light-based scanner like ATOS II SO (gom GmbH, Braunschweig, Germany). In a first step, the root of the tooth is scanned.” Also, [0275], “In another embodiment shown in FIG. 58 of the fabrication process of a prosthesis (52000) together with a splint, in a first step (SSSSS) a physical impression of the denture of the patient is taken, e.g., with silicon material. In a further step (TTTTT), the crown geometry of the patient's crown is obtained from the denture and translated to three-dimensional STL-data. Additionally, the patient's dental anatomy is imaged with a computed tomography device (CCCCC).”); and
	rotating the physical impression in place as a series of images is captured by the CT scanner system (Rubbert, [0172-0173], “The turntable is then rotated in 15 degree increments step-by-step for a 360 degree view. The scanner scans at each of the 15 degree increments the optically accessible root surface of the tooth and is thus generating and exporting digital surface data representing the scanned portions of the three-dimensional shape of the surface of the root. The turntable is controlled by the software delivered with the scanner.”).

	Regarding claim 3, Rubbert discloses the computer-implemented method of claim 2, further including a step of reconstructing the series of images to create the 3D virtual image (Rubbert, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation. The layered grey scale X-ray data in digitized format are then computer analyzed and voxel as well as three-dimensional STL data are derived representing the dental anatomy of the patient.”). 

	Regarding claim 5, Rubbert discloses the computer-implemented method of claim 4, wherein the step of directly constructing a surface image further includes constructing a surface image that corresponds with void spaces of the physical impression (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.” – Examiner’s Note: Rubbert discloses the ability to construct an image derived from the dental anatomy of the patient which includes the spatial relationship between the teeth, upper, and lower arch of the patient which represents void spaces of the physical impression. Also, [Fig. 77], Examiner’s Note: Using the broadest reasonable interpretation, a void space merely represents an area of empty space. Rubbert discloses a method to construct a surface image of a physical impression which includes the entire space of the physical impression (Refer to Fig. 2 of the instant application.)

	Regarding claim 6, Rubbert discloses the computer-implemented method of claim 5, wherein the surface image includes an upper dentition surface image (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.”), a lower dentition surface image (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.”), and bite registration information between the upper dentition and lower dentition (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.” – Examiner’s Note: Occlusion is defined as the way the teeth meet when the lower jaw (mandible) and upper jaw (maxilla) come together, which represents the bite registration.).

	Regarding claim 7, Rubbert discloses the computer-implemented method of claim 6, wherein the surface image is in .STL file format (Rubbert, [0173], “Alternatively, other resolutions, accuracies, and coordinate systems including but not limited to cylindrical or spherical coordinate systems can be employed by those skilled in the art. The data points are exported in STL format. This widely used file format describes a surface or portions of a surface by interconnected triangles. STL files can be encoded either binary or in ASCII format.”).

	Regarding claim 8, Rubbert discloses a system for designing a dental restoration for a patient, the system comprising:
	a source of x-ray radiation (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following…” Also, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation”.);
	an x-ray detector (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following…” Also, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation”.);
	a processor (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following…” Also, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation”.); and
(Rubbert, [0209], “A variety of generic shapes may be stored on a computer-readable media and accessed by the CAD/CAM system.”):
	reconstructing a series of two dimensional (2D) images collected by the x-ray detector to create a three dimensional (3D) virtual image (Rubbert, [0251], “Computed tomography (CT) is a medical imaging method employing tomography where digital geometry processing is used to generate a three-dimensional image of the internals of an object from a large series of two-dimensional X-ray images taken around a single axis of rotation.”) comprising a volumetric density file (Rubbert, [0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.”) corresponding to a physical impression of at least a portion of the patient's dentition (Rubbert, [0038], “An example of such a method can include the steps of receiving data describing a three-dimensional X-ray image of at least portions of the patient's dentition defining x-ray image data, and receiving data describing one of the following: a physical impression of a dental anatomy and a surface scan of the dental anatomy, defining impression image data made prior to removal of the non-functional natural tooth from the jawbone of the specific patient.”);
	using the 3D virtual image of the physical impression, directly constructing a surface image of the at least a portion of the patient's dentition without constructing a surface image of the physical impression (Rubbert, [0146], “FIG. 77 illustrates combining a surface image with an x-ray image to form a three-dimensional virtual model.” Also, [0318], “The steps can also include forming one or more three-dimensional virtual models 70030 of at least portions of the non-functional natural tooth 70000, for example, by combining the x-ray image data of the x-ray image 70010 (including the location of the bone crest line/bone-facing gum line 70040) and impression image data of the surface impression image…” [0173-0175], “Such methods are generating either surface descriptions, for example, in STL-format or volumetric data for example, in a so called “voxel”-format that can be transformed into surface data by generally available software applications known to those skilled in the art, and vice versa.”) and
	designing a dental restoration for the patient based upon the surface image of the at least a portion of the patient's dentition (Rubbert, [0039], “The steps can also include designing a dental implant based upon the at least one virtual model of at least portions of the non-functional natural tooth. The step of designing the dental implant includes the steps of forming a virtual dental implant body modeling a dental implant body having a virtual prosthesis interface modeling a prosthesis interface of the dental implant body to receive an occlusally-facing dental prosthesis component. The step of forming a virtual dental implant body can include forming the virtual prosthesis interface to have a three-dimensionally contoured implant body surface shape at least partially correlated to a surface shape of an occlusally-facing surface of the modeled virtual crown portion.”). 

	Regarding claim 10, Rubbert discloses the system of claim 9, wherein the step of directly constructing a surface image further includes constructing a surface image that corresponds with void spaces of the physical impression (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.” Also, [Fig. 77], Examiner’s Note: Using the broadest reasonable interpretation, a void space merely represents an area of enclosed space. Rubbert discloses a method to construct a surface image of a physical impression which includes the entire space of the physical impression.).

	Regarding claim 11, Rubbert discloses the system of claim 10, wherein the surface image includes an upper dentition surface image (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.”), a lower dentition surface image (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.”), and bite registration information between the upper dentition and lower dentition (Rubbert, [0248], “Other imaging data are derived from physical impressions made of a dental anatomy. Dental anatomy includes the occlusion, the articulation, the geometrical (spatial) relationship between the teeth within one arch or between upper and lower arch of a patient, or parts thereof.” – Examiner’s Note: Occlusion is defined as the way the teeth meet when the lower jaw (mandible) and upper jaw (maxilla) come together, which represents the bite registration.).

	Regarding claim 12, Rubbert discloses the system of claim 11, wherein the surface image is in .STL file format (Rubbert, [0173], “Alternatively, other resolutions, accuracies, and coordinate systems including but not limited to cylindrical or spherical coordinate systems can be employed by those skilled in the art. The data points are exported in STL format. This widely used file format describes a surface or portions of a surface by interconnected triangles. STL files can be encoded either binary or in ASCII format.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbert et al. (U.S. Patent Publication No. 2012/0065756 A1) in view of Dean et al. (U.S. Patent Publication No. 2014/0003695 A1).

Regarding claim 4, Rubbert discloses the computer-implemented method of claim 1, but does not expressly disclose the limitation of wherein the step of directly constructing a surface image further includes: defining isosurfaces having the same volumetric density value within the 3D virtual image; and identifying gradient vectors from the defined isosurfaces.
However, Dean discloses wherein the step of directly constructing a surface image further includes:
defining isosurfaces (Dean, [0170], “We used a known method of decomposing volumetric data into tetrahedra. This approach takes two adjacent slices and traverses neighboring voxels eight at a time, treating them as a tetrahedron. The decomposition of tetrahedra produces the oriented cycles necessary to represent triangular faces of an isosurface.) having the same volumetric (Dean, [0129], “This set of voxel input data element vectors have normalized values of: spatial location via distance transform, voxel density with respect to nearest neighbors via Gaussian and difference of Gaussians, and boundary changes captured via Laplacian zero crossings. The two Gaussian input elements prevent feature inclusion of the spurious background noise commonly associated with 3D images. These parameters are computed during a preprocessing and feature-extraction procedure (see FIG. 5). All VIDEs are normalized to a unit range of 0 to 1.0. This bounds the neural network output (i.e., second layer produced from VIDE input).” – Examiner’s Note: Dean discloses the ability to normalize the Voxel Input Data Element (VIDE) vectors which contains the voxel density is normalized, which represents the same volume density.) and
identifying gradient vectors from the defined isosurfaces (Dean, [0200], “The search for volume image principal curvature normal vectors and principal curvature tangent vectors occurs initially at a point, I, a control point found on the B-spline space curve, defined at location {x0,y0,z0} to have normal vector {right arrow over (N)} on the volume image surface S defined as I(x,y,z)≅I(x0,y0,z0). I lies in the same direction as the curvature gradient (i.e., changing surface normals) of the surface voxel data…”).
Rubbert and Dean are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling three-dimensional objects involving Computed Tomography (CT) scanning techniques. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Dean’s design of defining isosurfaces and gradient vectors of an image into the design of Rubbert for rendering complex surfaces of a model (Dean, [0170], “A second approach is taken to rendering complex surfaces such as the skull. We used a known method of decomposing volumetric data into tetrahedra. This approach takes two adjacent slices and traverses neighboring voxels eight at a time, treating them as a tetrahedron. The decomposition of tetrahedra produces the oriented cycles necessary to represent triangular faces of an isosurface.”). 

Regarding claim 9, Rubbert discloses the system of claim 8, but does not expressly disclose the limitations of wherein the step of directly constructing a surface image further includes: defining isosurfaces having the same volumetric density value within the 3D virtual image; and identifying gradient vectors from the defined isosurfaces.
However, Dean discloses wherein the step of directly constructing a surface image further includes:
defining isosurfaces (Dean, [0170], “We used a known method of decomposing volumetric data into tetrahedra. This approach takes two adjacent slices and traverses neighboring voxels eight at a time, treating them as a tetrahedron. The decomposition of tetrahedra produces the oriented cycles necessary to represent triangular faces of an isosurface.) having the same volumetric density value within the 3D virtual image (Dean, [0129], “This set of voxel input data element vectors have normalized values of: spatial location via distance transform, voxel density with respect to nearest neighbors via Gaussian and difference of Gaussians, and boundary changes captured via Laplacian zero crossings.”) and
identifying gradient vectors from the defined isosurfaces (Dean, [0200], “The search for volume image principal curvature normal vectors and principal curvature tangent vectors occurs initially at a point, I, a control point found on the B-spline space curve, defined at location {x0,y0,z0} to have normal vector {right arrow over (N)} on the volume image surface S defined as I(x,y,z)≅I(x0,y0,z0). I lies in the same direction as the curvature gradient (i.e., changing surface normals) of the surface voxel data…”).
Refer to the analysis of claim 4 for the motivation to combine references.



Conclusion
	Claims 1-12 are rejected.
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Gole (U.S.  Patent Publication No. 2013/0172731 A1) discloses a system and method for evaluating the position of surgical implants or openings formed in anatomical tissue during medical procedures, in which an initial 3-dimensional image of the anatomical tissue is combinable with one or more subsequent 3-dimensional images of the same or correlating tissue, and without the use of ionizing radiation on a patient for at least the subsequent images.
	Karkar et al. (U.S. Patent Application Publication No. 2010/0105009 A1) discloses a systematic approach to planning and selection of a dental implant. Models of the patient's dentition, including the gingival and supporting bone structure are analyzed in relation to a model of the dentition that will be replaced by the implant.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        05/07/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128